                         Case 18-10512-KBO              Doc 2758-1         Filed 08/19/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )    Chapter 11
                                                                      )
             Zohar III, Corp., et al.,1                               )    Case No. 18-10512 (KBO)
                                                                      )
                                                Debtors.              )    Jointly Administered
                                                                      )
                                                                      )    Hearing Date: September 21, 2021 at 1:00 p.m. (ET)
                                                                           Objection Deadline: September 2, 2021 at 4:00 p.m. (ET)
                                                                      )

                                                     NOTICE OF MOTION

         TO:          (I) THE U.S. TRUSTEE; (II) COUNSEL TO BUYER; (III) COUNSEL TO U.S. BANK,
                      AS INDENTURE TRUSTEE; (IV) COUNSEL TO MBIA; (V) COUNSEL TO THE
                      ZOHAR III CONTROLLING CLASS; (VI) COUNSEL TO ANKURA; AND (VII) ALL
                      PARTIES THAT, AS OF THE FILING OF THIS MOTION, HAVE REQUESTED
                      NOTICE IN THESE CHAPTER 11 CASES PURSUANT TO BANKRUPTCY RULE
                      2002

                 PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-
         captioned Chapter 11 cases (collectively, the “Debtors”) have filed the Debtors’ Motion for Entry
         of an Order Authorizing the Filing of the Portions of the Debtors’ Motion for Entry of an Order
         (I) Authorizing Amendment to the New Agent Agreement and (II) Granting Related Relief Under
         Seal (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that any objections to the Motion are due by
         September 2, 2021 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
         Bankruptcy Court for the District of Delaware, 3rd Floor, 824 Market Street, Wilmington,
         Delaware 19801. At the same time, you must serve a copy of any objection upon the undersigned
         counsel to the Debtors so as to be received on or before the Objection Deadline.

                PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL
         BE HELD ON SEPTEMBER 21, 2021 AT 1:00 P.M. (ET) BEFORE THE HONORABLE
         KAREN B. OWENS, IN THE UNITED STATES BANKRUPTCY COURT FOR THE
         DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, 6TH FLOOR, COURTROOM
         NO. 3, WILMINGTON, DELAWARE 19801.



         1
            The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28454839.1
                       Case 18-10512-KBO   Doc 2758-1    Filed 08/19/21      Page 2 of 2




             PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.


             Dated: August 19, 2021        YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                           /s/ Shane M. Reil
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                   rbrady@ycst.com
                                                   mnestor@ycst.com
                                                   jbarry@ycst.com
                                                   rbartley@ycst.com
                                                   sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




28454839.1
                                                    2
